                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE

DOMINIQUE DAVON GORDON,                        )
                                               )
              Petitioner,                      )
                                               )
v.                                             )      No.:    3:19-CV-125-TAV-HBG
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
              Respondent.                      )


                              MEMORANDUM OPINION

       This is a pro se prisoner’s petition for a writ of habeas corpus filed pursuant to

28 U.S.C. § 2241. On August 12, 2019, the Court entered an order providing that Petitioner

had thirty (30) days from the date of entry of that order to pay the filing fee or to submit

the necessary documents to proceed in forma pauperis [Doc. 4]. More than thirty (30) days

have passed since entry of that order and Petitioner has not paid the filing fee, submitted

the necessary documents, or otherwise communicated with the Court. Accordingly, for the

reasons set forth below, this action will be dismissed pursuant to Rule 41(b) of the Federal

Rules of Civil Procedure.

       Rule 41(b) gives this Court authority to dismiss a case for “failure of the plaintiff to

prosecute or to comply with [the Federal Rules of Civil Procedure] or any order of the

court.” See, e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1,

9 (6th Cir. 2012) (quoting Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir.

1999)). The Court examines four factors when considering dismissal under Rule 41(b) of

the Federal Rules of Civil Procedure:
       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2)
       whether the adversary was prejudiced by the dismissed party’s conduct; (3)
       whether the dismissed party was warned that failure to cooperate could lead
       to dismissal; and (4) whether less drastic sanctions were imposed or
       considered before dismissal was ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005) (quoting Knoll, 176 F.3d at 363).

       As to the first factor, the Court finds that Petitioner’s failure to respond to or comply

with the Court’s previous order is due to Petitioner’s willfulness and/or fault. It appears

that Petitioner received the Court’s order but chose not to comply therewith. As such, the

first factor weighs in favor of dismissal.

       As to the second factor, the Court finds that Petitioner’s failure to comply with the

Court’s order has not prejudiced Respondent.

       As to the third factor, the Court warned Petitioner that the Court would dismiss this

case if he failed to comply with the Court’s order [Doc. 4 p. 1–2].

       Finally, as to the fourth factor, the Court finds that alternative sanctions would not

be effective. Petitioner is a prisoner who has not responded to the Court’s order providing

clear instructions as to how to proceed in this case [Id.].

       For the reasons set forth above, the Court concludes that the relevant factors weigh

in favor of dismissal of this action pursuant to Rule 41(b).

       The Court must now consider whether to issue a certificate of appealability

(“COA”), should Petitioner file a notice of appeal. Under 28 U.S.C. § 2253(a) and (c), a

petitioner may appeal a final order in a habeas proceeding only if he is issued a COA, and

a COA may only be issued where a Petitioner has made a substantial showing of the denial

                                               2
of a constitutional right. 28 U.S.C. § 2253(c)(2). When a district court denies a habeas

petition on a procedural basis without reaching the underlying claim, a COA should only

issue if “jurists of reason would find it debatable whether the petition states a valid claim

of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529

U.S. 473, 484 (2000). As jurists of reason would not debate the Court’s finding that this

action should be dismissed under Rule 41(b) based on Petitioner’s failure to prosecute

and/or comply with Court orders, a COA SHALL NOT ISSUE.                    Also, the Court

CERTIFIES that any appeal from this order would not be taken in good faith.

       AN APPROPRIATE ORDER WILL ENTER.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                             3
